DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 04/10/2019.  Although the applicant has filed a PTO/SB/38 requesting retrieval of the electronic priority document, the examiner notes that currently no copy of the certified Chinese application is present in the application as required by 37 CFR 1.55.   As a reminder, the applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign priority application is filed, within the time period set forth in 37 CFR 1.55(g)(1).

Information Disclosure Statement
The information disclosure statement filed 9/22/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL references of examination reports for the Chinese Ap. No. 2019.10285229.7 and international application PCT/CN2019/130588 are provided in a foreign language without translation.  These documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In this instance claims 9-16 recite a generic place holder, namely, “module” and “unit” with corresponding recited functions, such as collecting data, recognizing motion, filtering, calibrating, fusing, timing or counting, and performing a reminder operation without reciting any corresponding structure.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claims 1-20 to be patentable under Section 101, the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Claims 1-20 seemingly recite a method (i.e., a process) and a system and a device (i.e., a machine); however, this does not end the analysis.  With regard to claim 1, the claim recites the steps of “operation a: collecting motion data and heart rate data of a human body during motion using a nine-axis inertial sensor and a heart rate sensor, respectively;” “operation b: calculating a resultant acceleration, a resultant angular velocity, and a roll angle of the nine-axis inertial sensor, as well as a real-time heart rate value using a motion recognition algorithm based on the motion data and heart rate data;” and “operation c: recognizing the fitness motion based on characteristics of the resultant acceleration, the resultant angular velocity and the roll angle of the nine-axis inertial sensor, and the real-time heart rate value.”    Claims 9 and 17 recite similar operations performed by system modules or stored as instructions in a memory of a device for execution by a processor.  
The recited step or operation of “calculating a resultant acceleration, a resultant angular velocity, and a roll angle of the nine-axis inertial sensor, as well as a real-time heart rate value using a motion recognition algorithm based on the motion data and heart rate data;” recites a mathematical calculation as outlined in MPEP 2106.04(a)(C), and, therefore, the claim falls within the “Mathematical Concepts” grouping of abstract ideas. 
In addition, the recited step or operation of “recognizing the fitness motion based on characteristics of the resultant acceleration, the resultant angular velocity and the roll angle of the nine-axis inertial sensor, and the real-time heart rate value,” but for the recitation of the generic computer components, such as a system, a device with processor and memory storing processor executable instructions, nothing else recited in the claimed method, system, device precludes the recitation from practically being performed in the mind.  For example, the step of recognizing the fitness motion based on characteristics of the resultant acceleration, the resultant angular velocity and the roll angle of the nine-axis inertial sensor, and the real-time heart rate value may be performed by a person looking a data on a graph or display and thinking of the exercise performed based on recognizing the characteristics thereof from previous experience.  If a claim, under its broadest reasonable interpretation, covers performance of the recitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims also recite the abstract idea of a Mental Process.
Moreover, this judicial exception of the Abstract Idea is not integrated into a practical application by the claims.  In particular, the method of claim 1 does not include any additional elements and recites only steps/operations.   Claims 9 and 17 directed to the system and device do not recite any additional structural elements other than the generic recitation of the system or computer readable medium comprising generic executable instructions  to direct a processor.  These elements are recited at a high-level of generality (i.e., as generic computers performing a generic computer functions of executing software) such that it amounts no more than mere instructions of how to apply the exception using a generic computer component.  In addition, the step/operation of obtaining data from sensors is just a necessary data gathering step for the calculation or the mental process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, the claims are directed to an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claimed method does not include any additional elements, and the recitation of the additional element of a system or a device including instructions to directed program a processor amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Dependent claims 2-8, 10-16, and 18-20 recite the same abstract idea as claims 1, 9, and 17, and do not recite additional limitations sufficient to direct the claimed invention to significantly more.  These claims only recite additional details of the abstract idea, and are not sufficient to direct the claimed invention to significantly more.
As a result, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, 8, 9, 11-13, 15, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No.  2020/0118460 to Lehari et al. (“Lehari”) in view of US Publication No. 2018/0043210 to Niehaus et al. (“Niehaus”).
In re claim 1, Lehari discloses a fitness motion recognition method [Abstract], comprising: operation a: collecting motion data and heart rate data of a human body during motion using a nine-axis inertial sensor and a heart rate sensor, respectively [¶94 describes that sensors include accelerometer, gyroscope, magnetometer, heart-rate monitor; ¶106 describes the sensor may be a 9-axis Inertial Measurement Unit (3-Axis Digital Accelerometer, 3-Axis Digital Gyroscope, and 3-Axis Digital Magnetometer)]; operation  b: calculating a resultant acceleration, a resultant angular velocity, and a roll angle of the nine-axis inertial sensor, as well as a real-time heart rate value using a motion recognition algorithm based on the motion data and heart rate data [¶134 describes determined swim metrics including determination of heart rate, acceleration, angular velocity, and head position including roll angle; ¶¶136-165 describe the numerous metrics determined by the motion recognition, including recognizing types of strokes (fitness motions); ¶¶166-185 describe the calculation of pitch, yaw and roll and velocity of swimmer used to recognize the fitness motions]; and operation c: recognizing the fitness motion based on characteristics of the resultant acceleration, the resultant angular velocity and the roll angle of the nine-axis inertial sensor [¶145 describes detecting different number of strokes, distance, types of strokes (fitness motion), such as breast, freestyle, butterfly, backstroke, and different types of turns based the determined characteristics the calculations for pitch, yaw and roll, acceleration, and velocity using the calculations for the input sensor data].
While Lehari discloses a sensing and determining a heart rate, Lehari lacks recognizing the fitness motion based on characteristics from  of a real-time heart rate value.  However, Niehaus teaches a fitness tracker for recognizing a fitness motion based on characteristics from  of a real-time heart rate value [Fig. 1D, shows motion signal and PPG signal are input to multi-spectra tracker for track selection, for example, starting monitoring of a specific activity like swimming].
Lehari and Niehaus are both considered to be analogous to the claimed invention because they are in the same field of fitness trackers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lehari and include recognizing the fitness motion based on characteristics from  of a real-time heart rate value, as taught by Niehaus, in order to improve user convenience by automatically performing activity tracking without requiring manual input by the user so that fitness activity can be tracked even if user forgets to manually start tracking of the activity, see, e.g.,  ¶10, 64.
In re claim 3, Lehari discloses operation b further comprises: calibrating and filtering the collected motion data to obtain three-axis acceleration, three-axis angular velocity, and three-axis magnetometer data [¶¶137-139 describe filtering the motion data; ¶145 describes calibrating the motion data; ¶186 describes further filter including using a Kalman Filter for error reduction]; fusing the three-axis acceleration, three-axis angular velocity, and three-axis magnetometer data to obtain the resultant acceleration, the resultant angular velocity, and a quaternion required for attitude calculation [¶¶137, 138, 237 describe sensor fusion of inertial sensor data for accelerometer, gyro, and magnetometer].
In re claim 4, Lehari discloses operation b further comprises: fusing the three-axis acceleration, three-axis angular velocity, and three-axis magnetometer data to obtain the resultant acceleration, the resultant angular velocity, and the quaternion required for attitude calculation; and converting the quaternion to obtain attitude angle, roll angle, and heading angle data [¶¶137, 138, 237 describe sensor fusion of data for accelerometer, gyro, and magnetometer; ¶¶ 168-185 describe the various calculations including ¶¶168, 174, and 183 describing conversion of the corresponding quaternions to determine acceleration, angular velocity, and orientation (i.e., attitude); ¶191 further describes using the body frame quaternions for velocity, acceleration, and orientation determination].
In re claim 5, 7, and 8, Lehari in view of Niehaus teach motion recognition method as recited in claims 1, 3 and 4.  Lehar further discloses subsequent to operation c: timing or counting the fitness motion according to the fitness motion recognition result, and performing a reminder operation according to a set threshold time period or threshold number of times [¶93 describes counted metrics and timing including workout time, number of strokes, distance, etc. and ¶214 describes providing audio feedback to the user, one example of which can be setting a threshold number of times of swimming across the pool, for example, giving a timing split every 50 meters (or two times across the pool)].
In re claims 9 and 11-13, 15, and 16, see the corresponding rejections of claims 1 and 3-5, 7, and 8.
In re claims 17,19, and 20, see the corresponding rejections of claims 1, 3, and 4.

Claims 2, 6, 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lehari in view of Niehaus further in view of Chinese Publication CN 106618542 to Chen et al. (“Chen”).
In re claims 2, 10, and 18, Lehari in view of Niehaus teach determining a real-time heart rate value comprising a maximum exercise heart rate, a minimum exercise heart rate, and a resting heart rate and filtering; however, they do not explicitly recite filtering the collected heart rate data to remove motion artifacts to obtain the real-time heart rate value.
Chen teaches filtering the collected heart rate data to remove motion artifacts to obtain the real-time heart rate value [See English translation of Chen, page 3, Section “invention contents,” second paragraph].
Lehari, Niehaus, and Chen are all considered to be analogous to the claimed invention because they are in the same field of heart monitoring using PPG (Photoplethysmography, reflective photoelectric volume pulse wave) for heart rate detection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lehari in view of Niehaus to include the filtering of heart rate data to remove artifacts, as taught by Chen, in order to address the problems of baseline drift, and random/busty noise of PPG signals with corresponding artifacts that lead to low quality heart rate signals, see, e.g.,  Chen translation, p. 2, last two paragraphs and p.3, first paragraph.
In re claims 6 and 14, see the corresponding rejection of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 2015/0141213 describes an apparatus and method for detecting a user’s fitness motion using a nine-axis sensor and  the resultant quaternion data to analyze the user motion information to determine a user exercise motion, and count the number of times the user motion is repeated for display to the user of the fitness devices.
US 10,065,074 describes a training system includes biometric sensors (e.g., heart) and motion sensors that include a 3-axis accelerometer, 3-axis magnetometer, and 3-axis gyroscope (AMG), coupled with data fusion algorithms, an extended Kalman filter (EKF), and an attitude heading and reference system (AHRS) to gather the raw data from the AMG and process it into movement orientation.  The movement orientation may be used to recognize fitness activities and provide user feedback.
WO 2017217567 describes a fitness monitoring system compares a pattern parameter against a reference parameter, the pattern parameter being calculated from a move signal of a user corresponding to a fitness exercise, the move signal corresponding to the moves of the person performing the reference moves, and the pre-stored reference parameter being calculated from a move signal of the person performing the reference moves; generates, in real-time, comments on the current status of an exercise according to how much the pattern parameter comes close to the reference parameter; and displays the comments on the display device and the display unit.
US 20160051167 describes a fitness activity determination system and method using 9-axis accelerometer, gyroscope, and magnetometer and heart rate to identify fitness activity.  In one example, in addition to the motion data, the heart rate is used to differentiate between activities such as running, walking, walking up hill, etc.
US 2015/0359457 describes the detection of various types of fitness motions using an inertial motion sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/
Examiner, Art Unit 3715                                                                                                                                                                              
   
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715